Case: 14-15181   Date Filed: 03/24/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15181
                         ________________________

                  D.C. Docket No. 2:09-cv-00047-RWS-JCF

MARY BECKER,
individually and as Temporary and/or Permanent Administrator
of the Estate of Jason Hewitt Armsden,

                                                Plaintiff - Appellee,

versus

GREGORY A. NEWMAN,
CAROL DAVENPORT,
ROGER PULLIAM,
JILLIAN BAILEY,
JOE RAPER,

                                                Defendants - Appellants.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (March 24, 2016)
                Case: 14-15181      Date Filed: 03/24/2016      Page: 2 of 2


Before TJOFLAT and ROSENBAUM, Circuit Judges, and KAPLAN, * District
Judge.

PER CURIAM:

       After thorough briefing and with the benefit of oral argument, we AFFIRM

the District Court’s order denying summary judgment on qualified- and official-

immunity grounds in Becker v. Fannin County, No. 2:09-cv-00047-RWS-JCF,

2014 WL 4925684 (N.D. Ga. Sept. 30, 2014).

       AFFIRMED.




       *
       Honorable Lewis A. Kaplan, United States District Judge for the Southern District of
New York, sitting by designation.
                                              2